1. In their application for a rehearing, counsel for the plaintiff complain that we did not consider a certain error that they say is present in instruction No. 6. The particular defect that counsel say we overlooked, and that they argue at length in the petition for a rehearing, was suggested for the first time in the reply brief. It was not specifically called to the attention of the trial court, either in the objection to the instruction or in the motion for a new trial; nor was it mentioned in the opening brief. For these reasons, we declined to pass upon the objection. Supreme Court rule No. 7; Schwalbe v. Postle, *Page 418 80 Colo. 1, 249 P. 495; Sandner v. Temmer, 81 Colo. 57,253 P. 400; Koontz v. People, 82 Colo. 589, 263 P. 19.
2. In part II of our opinion, we said that an instruction given by the court told the jury, in substance, that, before they could find for the defendants on the ground of contributory negligence, they must find from a preponderance of the evidence that the plaintiff was guilty of contributory negligence. Counsel say that they "have searched the instructions given by the court, and cannot find where the court ever instructed the jury that they must find `from a preponderance of the evidence' that the plaintiff was guilty of contributory negligence." If they will read instruction No. 6, copied by them at length in the application for a rehearing, they will find the following (italicized by them): After stating that if the jury should find that the defendant Margaret O. Cramer was negligent, and that her negligence was the proximate cause of the injury, they shall find for the plaintiff, the instruction continues: "unless you further find from thepreponderance of the evidence that the plaintiff was alsoguilty of negligence at said time and place in some one ormore of said particulars above enumerated, or in failing to exercise that degree of care which an ordinary prudent person would have exercised under same or similar circumstances, and further find that such want of care, or negligence, on the part of the plaintiff was a contributing and proximate cause of the injury and damage to plaintiff. In the event you do so find that the plaintiffwas guilty of negligence, and such negligence was a contributingproximate cause of the injury and damage toplaintiff, then you will find the issues joined in favor ofthe defendants."
The application for a rehearing is denied. *Page 419